DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
	Claim 1 is not constructed with proper delineation between preamble and claim body using transitional phrase like comprising.  Examiner suggest using transitional phrase for better understanding of claimed invention.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zongjing et al. (CN103743498 EPO translation hereinafter Zongjing) in view of Hosomi et al. (2007/0014505 hereinafter Horomi).
Regarding claim 1, Zongjing teaches a high-resolution temperature sensor based on an external sac (abstract, temperature sensor block 1 Fig 1; temperature sensing section 1 is external to rest of the elements) and a fixed-wavelength light signal includes an sac (7 Fig 1), a metal block (slider 4 Fig 1), two waveguides (incident optical fiber 8, emergent optical fiber 9 Fig 1; para 6 page 2), two metal films/plate (push plate, baffle plate 2, 6 Fig 1) and a signal light; the external sac is connected with the first waveguide; the metal block is disposed in the first waveguide, and is movable (para 6 page 2); the first waveguide is connected with a second waveguide (8, 9 Fig 1); and the signal light has a fixed wavelength.  
However, Zongjing does not teach the signal light has a fixed wavelength.  
Hosomi teaches using signal light has a fixed wavelength.  


	Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to use a single wavelength as taught by Hosomi to identify variation effectively.
With respect to claim 2, Zongjing teaches inside the external sac is a high thermal-expansion-coefficient material (mercury: 3rd last para page 2).  
Regarding claim 3, Zongjing teaches inside the external sac mercury (3rd last para page 2).  
With respect to claim 4, Zongjing teaches a shape of cross section of the external sac is a rectangle (1 Fig 1).
Regarding claim 7, Zongjing does not teaches the metal block has an initial position of 116 nm.  Zongjing teaches a slider that moves (slider para 12 page 1)
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to set the slider at a desired distance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A). 
With respect to claim 10, Zongjing does not teach the signal light is a single-wavelength laser having a wavelength of 792 nm.
Hosomi teaches using signal light has a fixed wavelength.  
Hosomi teaches using a first/signal light has a fixed wavelength (abstract).  
	Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to use a single wavelength as taught by Hosomi to identify variation effectively.  Regarding specific wavelength, lasers (e.g. diode lasers) with different wavelengths are commercially available at the time of invention.
Claims 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zongjing et al. (CN103743498 EPO translation hereinafter Zongjing) in view of Hosomi et al. (2007/0014505 hereinafter Horomi) as applied to claim 1, further in view of Wray et al. (2011/0308259 hereinafter Wray).
With respect to claim 5, and 6, the combination (Zongjing modified by Hosomi) does not teach the metal block is gold, or silver.  
Wray teaches metal block is gold, or silver (para 168).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include gold metal as taught by Wray for higher conductivity and measurement sensitivity.  Furthermore, gold and silver are known metals.
Claims 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zongjing et al. (CN103743498 EPO translation hereinafter Zongjing) in view of Hosomi et al. (2007/0014505 hereinafter Horomi) as applied to claim 1, further in view of Hill (2015/0188280 equivalent of WO2014000046).
Regarding claim 8, the combination (Zongjing modified by Hosomi) does not teach the first and the second waveguide are waveguides of a metal-insulator-metal (MIM) structure.  
Hill teaches forming waveguide of a metal-insulator-metal (MIM) structure (abstract).  
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to form the structure in MIM as taught by Hill to make it portable.
With respect to claim 9, the combination (Zongjing modified by Hosomi) does not teach a medium in the second metal-insulator-metal waveguide is air.  
Hill teaches medium in the second metal-insulator-metal waveguide is air (para 27).  
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to form the structure in MIM as taught by Hill to make it portable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  
Guocheng et al. (CN1052946 EPO translation) teaches fiber mercury temperature sensor.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nasir U. Ahmed/Examiner, Art Unit 2855